                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:11-CR-96
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
MICHAEL STRAUSBAUGH (1),                   :
                                           :
                    Defendant              :

                                  MEMORANDUM

      Defendant Michael Strausbaugh (“Strausbaugh”) was sentenced to 45 years’

imprisonment after being convicted of multiple offenses involving child sexual

exploitation and possession and distribution of child pornography. Strausbaugh

moves to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

(Doc. 212). We will deny Strausbaugh’s motion.

I.    Factual Background & Procedural History

      In March 2011, a grand jury returned a three-count indictment charging

Strausbaugh with sexual exploitation of a child in violation of 18 U.S.C. § 2251(a)

and (e) (Count I); distribution of child pornography in violation of 18 U.S.C.

§ 2252(a)(2) and (b) (Count II); and possession of child pornography in violation of

18 U.S.C. § 2252A(a)(5)(B) (Count III). Less than two months later, a grand jury

returned a superseding indictment charging two additional counts of sexual

exploitation of a child under 18 U.S.C. § 2251(a) and (e) (Counts IV and V).

Strausbaugh’s wife, Rebecca Strausbaugh, was also charged in Count I of the

original indictment and in Counts I, IV, and V of the superseding indictment. The

superseding indictment included forfeiture allegations under 18 U.S.C. § 2253.
      In October 2011, a three-day bench trial was held before the Honorable

William W. Caldwell. Strausbaugh and his wife were convicted on all counts.

Judge Caldwell sentenced Strausbaugh to an aggregate term of 540 months’

imprisonment, consisting of 360 months on each of Counts I, IV and V, to run

concurrently; 120 months on Count III, to run concurrently to Counts I, IV and V;

and 180 months on Count II, to run consecutively to all other counts. The Third

Circuit Court of Appeals affirmed Strausbaugh’s conviction and sentence. United

States v. Strausbaugh, 534 F. App’x 178, 180 (3d Cir. 2013) (nonprecedential). The

United States Supreme Court subsequently denied Strausbaugh’s petition for a

writ of certiorari. Strausbaugh v. United States, 135 S. Ct. 99 (2014) (mem.).

      Strausbaugh timely filed a pro se motion under 28 U.S.C. § 2255, asserting 21

grounds for relief. He thereafter supplemented his motion to raise three additional

claims. Judge Caldwell determined that a hearing was required on the motion and

appointed counsel for Strausbaugh. This case was then transferred to the

undersigned due to Judge Caldwell’s retirement. We convened an evidentiary

hearing on December 21, 2017, during which Strausbaugh, through counsel,

withdrew grounds 13, 14, and 21 related to ineffective assistance of appellate

counsel. 1 (Hr’g Tr. 3:22-5:5). The parties have filed two rounds of post-hearing

supplemental briefing, and Strausbaugh’s Section 2255 motion is now ripe for

disposition.


      1
        Citations to the transcript of the December 21, 2017 hearing are abbreviated
herein as “Hr’g Tr. __.” Citations to the government’s hearing exhibits are
abbreviated as “Gov’t Hr’g Ex. __.”


                                          2
II.     Legal Standard

        Under 28 U.S.C. § 2255, a federal prisoner may move the sentencing court to

vacate, set aside, or correct the prisoner’s sentence. 28 U.S.C. § 2255. Courts may

afford relief under Section 2255 on a number of grounds including, inter alia, “that

the sentence was imposed in violation of the Constitution or the laws of the United

States.” 28 U.S.C. § 2255(a); see also 28 U.S.C. § 2255 Rule 1(a). The statute

provides that, as a remedy for an unlawfully imposed sentence, “the court shall

vacate and set the judgment aside and shall discharge the prisoner or resentence

him or grant a new trial or correct the sentence as may appear appropriate.” 28

U.S.C. § 2255(b). The court accepts the truth of the defendant’s allegations when

reviewing a Section 2255 motion unless those allegations are “clearly frivolous

based on the existing record.” United States v. Booth, 432 F.3d 542, 545 (3d Cir.

2005). A court is required to hold an evidentiary hearing when the motion “allege[s]

any facts warranting § 2255 relief that are not clearly resolved by the record.”

United States v. Tolliver, 800 F.3d 138, 141 (3d Cir. 2015) (quoting Booth, 432 F.3d at

546).

III.    Discussion

        Strausbaugh’s Section 2255 motion, after supplementation and withdrawal of

several claims, contains 21 grounds for relief. To the extent possible, we will group

these claims rather than address them in numerical order. We begin with

Strausbaugh’s independent claims (grounds 15, 16, 17, 22, and 24) before turning to

those sounding in ineffective assistance of counsel (grounds 1 through 12 and 23)

and related cumulative error (grounds 18, 19, and 20).


                                           3
      A.     Independent Grounds for Relief

      Strausbaugh asserts five claims that have no relation to ineffective assistance

of counsel. We take these claims seriatim.

             1.     Ground 15 – Jurisdictional Due Process Challenge

      Strausbaugh claims that his Fifth Amendment right to due process was

violated when he was convicted under Section 2251(a) and Section 2252A(a)(5)(B)

without the United States proving a sufficient nexus to interstate activity. This

ground for relief reflects a constant refrain from Strausbaugh that the federal

government overstepped its constitutional authority when it prosecuted him for

purely intrastate activity by improperly utilizing one of the “jurisdictional hooks” in

those statutes.

      A jurisdictional hook is “a clause that purports to ensure that the law only

covers activity that has a substantial effect on interstate commerce” so as to remain

within Congress’s enumerated powers under the Commerce Clause. United States

v. Rodia, 194 F.3d 465, 468 (3d Cir. 1999). In the child sexual exploitation and

possession of child pornography statutes at issue, Strausbaugh focuses on clauses

regarding child pornography produced or transmitted “using materials that have

been mailed, [or] shipped, or transported in or affecting interstate or foreign

commerce by any means[.]” 18 U.S.C. §§ 2251(a), 2252A(a)(5)(B) (emphasis added).

Strausbaugh contends that the government should have been required to prove

that he had entered interstate commerce by voluntary affirmative acts and that his

illegal conduct had a substantial effect on interstate commerce. This attack, though

characterized as an as-applied due process challenge, is really a repackaged form of


                                           4
the Commerce Clause argument Strausbaugh raised on direct appeal and that is

found in his first ineffectiveness claim (ground 1). This challenge, in all its

iterations, is meritless.

       The Third Circuit has repeatedly upheld as constitutional the federal

prosecution of child pornography and sexual exploitation offenses for child

pornography “produced using materials” that have traveled in interstate or foreign

commerce. In Rodia, the defendant challenged his conviction involving an almost

identical jurisdictional foundation in a former version of 18 U.S.C. § 2252(a)(4)(B).

Rodia, 194 F.3d at 468. The panel rejected that challenge, finding that “Congress

could rationally have believed that intrastate possession of pornography has

substantial effects on interstate commerce.” Id. at 468-69, 482. Likewise, in United

States v. Galo, 239 F.3d 572 (3d Cir. 2001), the Third Circuit rejected a constitutional

challenge to another nearly identical jurisdictional element, this time in Section

2251(a), by invoking the rationale set forth in Rodia. Galo, 239 F.3d at 574-76 (citing

Rodia, 194 F.3d at 468, 471, 473). Strausbaugh has neither identified authority

overruling Rodia and Galo nor challenged the sufficiency of the evidence regarding

the jurisdictional hooks at issue. We therefore conclude that Strausbaugh’s federal




                                            5
prosecution and conviction on Counts I, III, IV, and V did not run afoul of the

Commerce Clause or violate his due process rights under the Fifth Amendment. 2

             2.     Ground 16 – Johnson Claim

      Strausbaugh claims that his sentence violates due process because the

government did not show any actual harm to the victim. He argues that the

sentencing judge was compelled to speculate as to the victim’s injuries, devolving to

harm suffered in the “ordinary case.” (Doc. 213-1 at 97-98). Strausbaugh asserts

that he caused minimal harm to the victim because she was only eight months old

at the time and could have no lasting memory of the events. He maintains that he

should not have received the statutory maximum sentence of thirty years—

apparently a reference to the statutory maximum sentence on any of the production

counts—when others have caused far greater injury.

      Strausbaugh’s argument relies on out-of-context quotations from Johnson

v. United States, 576 U.S. __, 135 S. Ct. 2551 (2015). That reliance is misplaced. The

Supreme Court in Johnson addressed a vagueness challenge to the constitutionality

of the residual clause of the Armed Career Criminal Act (“ACCA”), 18 U.S.C.

§ 924(e). The ACCA compels a 15-year mandatory minimum sentence for persons


      2
        Strausbaugh also raises Fourth and Ninth Amendment concerns in ground
15. These claims are procedurally defaulted as Strausbaugh has proffered no
reason why they could not have been raised prior to trial or on direct appeal. See
United States v. Travillion, 759 F.3d 281, 288 n.11 (3d Cir. 2014) (citing United States
v. DeRewal, 10 F.3d 100, 105 n.4 (3d Cir. 1993)). We will deny relief on ground 17—a
Tenth Amendment claim—for the same reason. We countenance Strausbaugh’s
Fifth Amendment due process claim in ground 15 only because its underlying
jurisdictional argument pervades the instant motion and resurfaces in his
ineffective-assistance-of-counsel claims.


                                           6
convicted under 18 U.S.C. § 922(g) who have acquired three prior, adult convictions

for a “violent felony” or a “serious drug offense.” 18 U.S.C. § 924(e)(1). The ACCA

defines “violent felony” to include three categories of offenses: (1) crimes having

“as an element the use, attempted use, or threatened use of physical force against

the person of another”; (2) crimes of burglary, arson, or extortion, or which involve

use of explosives; and (3) crimes which “otherwise involve[] conduct that presents

a serious potential risk of physical injury to another.” Id. § 924(e)(2)(B)(i)-(ii). In

Johnson, the Supreme Court invalidated the third category of offenses, known as

the “residual clause,” as unconstitutionally vague. Johnson, 135 S. Ct. at 2557.

       Strausbaugh’s due process claim in ground 16 has nothing to do with Section

922(g), the ACCA, the now-unconstitutional residual clause in Section

924(e)(2)(B)(ii), or a similarly phrased provision. Johnson thus has no relevance to

the case sub judice. Strausbaugh has failed to present any record evidence or

relevant case law to support this due process claim. We will therefore deny it.

              3.     Ground 22 – Underpayment of CJA Counsel

       In supplemental ground 22, Strausbaugh claims that the Criminal Justice Act

of 1964 (the “CJA” or the “Act”), 18 U.S.C. § 3006A, violates his Sixth Amendment

right to counsel. Strausbaugh asserts that he was represented by a CJA attorney

who was grossly underpaid under the Act and, as a result of this inadequate

compensation, he received constitutionally deficient representation.

       This claim fails for at least three reasons. First, Strausbaugh proffers no

explanation for why this challenge was not raised at the trial level or on direct

appeal, and therefore it is procedurally defaulted. See supra note 2. Second,


                                             7
Strausbaugh misapprehends that the hourly rate ($60 per hour) and case maximum

($7,000 per attorney for a felony case) first reflected in the Act in 1988 and 2006,

respectively, are the current rates. (See Doc. 218 at 2); 18 U.S.C. § 3006A(d)(1)

(1988); 18 U.S.C. § 3006A(d)(2) (2006). Strausbaugh’s figures are inaccurate, as CJA

rates are subject to annual adjustment and currently stand at $148 per hour and

$11,500 per felony case maximum, which maximum can be easily waived when

representation is either “extended” or “complex.” 18 U.S.C. § 3006A(d)(1)-(3);

Guide to Judiciary Policy, Volume 7, Part A §§ 230.16(a), 230.20, 230.23.20(a),

230.23.40. Third, Strausbaugh provides no authority—binding or persuasive—

indicating that appointment and payment of defense counsel under the CJA violates

a defendant’s Sixth Amendment rights. As Strausbaugh recognizes, criminal

defendants have “a constitutional right to counsel, but not to counsel paid a certain

fee.” United States v. Jones, 801 F.2d 304, 315 (8th Cir. 1986) (citation omitted); see

also United States v. Graham, 72 F.3d 352, 359 (3d Cir. 1995). We will deny relief on

ground 22.

             4.     Ground 24 – Purported Sixth Amendment Violation via
                    Forfeiture Allegations

      The superseding indictment added forfeiture allegations. (See Doc. 29 at 4-

6). In particular, the government sought forfeiture of the Strausbaughs’ residence

in New Oxford, Pennsylvania. (Id. at 5). Several days after filing the superseding




                                            8
indictment, the government placed a lis pendens on this property. 3 (Doc. 32).

Strausbaugh argues that the lis pendens violated his Sixth Amendment right to

counsel of his choice because it inhibited him from accessing the property’s equity

to hire a private attorney. He contends that the government purposefully filed the

lis pendens to prevent him from selling the property until after the bench trial.

      Assuming arguendo this claim is not procedurally defaulted, it is meritless.

The government avers that the real property was “upside down,” viz., its market

value was less than the amount of the outstanding mortgage loan thereon. (See

Doc. 134; Doc. 255 at 2). More importantly, the Third Circuit has explained that a lis

pendens is not an impermissible pretrial restraint on alienation because, unlike a

court-ordered freeze, a lis pendens does not categorically prevent sale of the

property. United States v. Thomas, 750 F. App’x 120, 125 (3d Cir. 2018)

(nonprecedential). Strausbaugh has presented some evidence that the

government’s June 2011 appraisal was inaccurate, but he has provided no factual

support for his contention that the lis pendens impeded him from selling his

residence. See id. at 126.

      Strausbaugh has also failed to rebut the government’s position, maintained

through the end of his trial, that forfeiture was entirely appropriate under 18 U.S.C.

§ 2253 because the subject property was used in the production of child




      3
       A “lis pendens” is a notice filed “to warn all persons that certain [real]
property is the subject matter of litigation, and that any interests acquired during
the pendency of the suit are subject to its outcome.” Lis pendens, BLACK’S LAW
DICTIONARY (10th ed. 2014).


                                           9
pornography. That the government actually sought forfeiture of the property at

trial, regardless of the alleged negative-equity situation, defeats Strausbaugh’s

claim that the government’s sole motivation for leaving the lis pendens in place was

to deny him counsel of choice. Strausbaugh has a Sixth Amendment right “to

counsel that he can afford to hire, but he does not have a right to the release of

funds subject to forfeiture to obtain counsel of his choice.” United States

v. Thomas, 440 F. App’x 148, 151 (3d Cir. 2011) (nonprecedential) (citing Caplin &

Drysdale, Chartered v. United States, 491 U.S. 617, 626-33 (1989)); United States

v. Monsanto, 491 U.S. 600, 614-15 (1989) (citation omitted). Accordingly, ground 24

provides no basis for relief.

      B.     Ineffective Assistance of Counsel

      Strausbaugh asserts 13 claims of ineffective assistance of counsel in violation

of the Sixth Amendment. A collateral attack based on ineffective assistance of

counsel is governed by the two-pronged test set forth in Strickland v. Washington,

466 U.S. 668 (1984). To prevail on such a claim, a defendant must demonstrate that

(1) counsel’s representation fell below an objective level of reasonableness based on

prevailing professional norms, and (2) the deficient representation was prejudicial.

See id. at 687-88. The defendant bears the burden of proving both prongs. See id.

at 687. Conclusory allegations are insufficient to entitle a defendant to relief under

Section 2255. See United States v. Thomas, 221 F.3d 430, 437 (3d Cir. 2000);

Sepulveda v. United States, 69 F. Supp. 2d 633, 639-40 (D.N.J. 1999) (citing

Blackledge v. Allison, 431 U.S. 63 (1977)).




                                              10
      To determine whether counsel has satisfied the objective standard of

reasonableness under the first prong, courts must be highly deferential toward

counsel’s conduct. Strickland, 466 U.S. at 689. There is a strong presumption that

counsel’s performance falls within the broad range of reasonable professional

assistance. See United States v. Gray, 878 F.2d 702, 710 (3d Cir. 1989). Only a “rare

claim” of ineffectiveness of counsel should succeed “under the properly deferential

standard to be applied in scrutinizing counsel’s performance.” Id. at 711 (citing

Strickland, 466 U.S. at 689-90).

      To satisfy the prejudice prong, the defendant must establish a reasonable

probability that, but for counsel’s errors, the outcome of the proceeding would have

been different. Strickland, 466 U.S. at 694. The district court need not conduct its

analysis of the two prongs in a particular order or even address both prongs of the

inquiry if the defendant makes an insufficient showing in one. See Strickland, 466

U.S. at 697; United States v. Lilly, 536 F.3d 190, 196 (3d Cir. 2008).

             1.     Ground 1 – Failure to Raise Jurisdictional Challenge

      Strausbaugh first argues that his trial counsel, James West, Esquire

(“Attorney West”), was ineffective for failing to raise an as-applied due process

challenge to the jurisdictional hook—in Sections 2251(a) and 2252A(a)(5)(B)—of

“using material” that has traveled in interstate or foreign commerce. Strausbaugh

acknowledges that Attorney West challenged the constitutionality of those statutes

generally, but he maintains that Attorney West should have focused the attack on

the jurisdictional bases specific to the facts sub judice. We have discussed this

argument at length and explained its lack of merit. See supra Section III(A)(1).


                                            11
Moreover, the record conclusively demonstrates that the government met its

burden of proof to establish jurisdiction. See Strausbaugh, 534 F. App’x at 184.

Because “there can be no Sixth Amendment deprivation of effective counsel based

on an attorney’s failure to raise a meritless argument,” United States v. Bui, 795

F.3d 363, 366-67 (3d Cir. 2015), we will deny Strausbaugh’s first ineffective

assistance claim.

               2.   Ground 2 – Failure to Challenge Admissibility of Statements

      Strausbaugh maintains that, on the day he was arrested and his house was

searched, postal inspector Michael Corricelli (“Corricelli”) interrogated him without

advising him of his rights in the manner required by Miranda v. Arizona, 384 U.S.

436 (1966). According to Strausbaugh, Corricelli first provided Miranda warnings

immediately prior to a second, recorded interview. 4 Strausbaugh contends that

Attorney West was ineffective for failing to press this point during suppression

proceedings.

      Despite Strausbaugh’s post-conviction testimony to the contrary, the weight

of the evidence supports the factual conclusion that Corricelli provided Miranda

warnings to Strausbaugh both before the initial interview and immediately prior to


      4
         Strausbaugh also claims that Corricelli improperly coerced statements by
promising mental health treatment in lieu of prosecution or incarceration. This
argument was presented to, and rejected by, the Third Circuit. See Strausbaugh,
534 F. App’x at 183. A Section 2255 motion is not a vehicle to relitigate claims
already decided on direct appeal. Travillion, 759 F.3d at 288 (citing DeRewal, 10
F.3d at 105 n.4). Strausbaugh now characterizes this claim as one for ineffective
assistance of counsel. We reject this characterization. The underlying substance of
the argument is identical, and Attorney West cannot be found ineffective for failing
to raise a frivolous suppression argument. Bui, 795 F.3d at 366-67.


                                          12
the recorded statement. At the Section 2255 hearing, Department of Homeland

Security Special Agent Trac Huynh (“Agent Huynh”) credibly testified that the

search warrant was executed at the Strausbaugh residence at 6:20 a.m., and that

Agent Huynh witnessed Strausbaugh’s receipt of Miranda warnings before any

interview was conducted. (Hr’g Tr. 151:3-20, 153:20-154:25, 155:1-4). The written

Miranda form provided to and signed by Strausbaugh reflects a time stamp of 6:46

a.m. (Gov’t Hr’g Ex. 1). Subsequently, at the beginning of the recorded statement

commencing at 7:25 a.m., Strausbaugh confirmed that he and Corricelli had been

speaking for approximately 30 minutes and that, before any discussion, he had been

given Miranda warnings. (Gov’t Hr’g Ex. 2 at 1). Corricelli testified that he

specifically included these opening questions in the recorded interview as further

documentation that—prior to any interrogation that occurred before the recorded

statement—Corricelli had provided Miranda warnings and Strausbaugh had

knowingly and voluntarily waived his rights. (Hr’g Tr. 174:18-25). Based upon this

record evidence, there was no basis to suppress Strausbaugh’s inculpatory

statements for an alleged Miranda violation, and Attorney West was not ineffective

in failing to raise this meritless argument.

      Assuming arguendo that Attorney West should have asserted and would have

prevailed on this argument, Strausbaugh cannot show prejudice. Given the

extensive evidence of Strausbaugh’s guilt, there is no reasonable probability that

the outcome would have been different but for admission of the time-of-arrest

statements. That evidence includes, inter alia, emails sent from an email account

(“wantmelittle@gmail.com”) linked to Strausbaugh discussing the transfer of “good


                                           13
nude pics of 8 month old niece”; the related IP address for this email account being

registered to Strausbaugh’s wife at their shared residence; a sexually explicit digital

photograph (“PICT0321”) transferred through that email account depicting an

infant naked from the waist down on a couch, with the focus on the infant’s

genitalia; encoded data from that picture showing that it was taken by a Konica

Minolta Dimage Z20 digital camera; a couch found in Strausbaugh’s home with

fabric matching the pattern of the couch in PICT0321; a Konica Minolta Dimage

Z20 camera seized from Strausbaugh’s house containing PICT0321 and additional

child pornography; a hard drive containing child pornography and other instances

of production of child pornography involving Strausbaugh’s infant niece; a laptop

computer seized from Strausbaugh’s house with additional child pornography,

including pornography involving Strausbaugh’s infant niece; trial testimony from

Strausbaugh’s wife implicating him in the crimes of conviction; and, most notably,

Strausbaugh’s own highly inculpatory trial testimony. Simply put, Strausbaugh

can demonstrate neither deficient performance nor Strickland prejudice regarding

his time-of-arrest statements.

             3.     Ground 3 – Failure to Challenge Search Warrant

      Strausbaugh next contends that Attorney West was ineffective for failing to

challenge the search warrant for the Strausbaugh home as a violation of the First,

Fourth, and Fifth Amendments. The gravamen of this claim is that the warrant was

obtained without probable cause because the emailed picture, PICT0321, does not

qualify as child pornography and the written content of the emails is protected by

the First Amendment. This argument is unpersuasive. The Third Circuit has


                                          14
already held that even if PICT0321 did not qualify as child pornography, probable

cause existed to support the search warrant. Strausbaugh, 534 F. App’x at 182-83.

We will not relitigate this claim under the guise of ineffective assistance. See supra

note 4. The search warrant was amply supported by probable cause and Attorney

West’s performance was not deficient for failing to raise a pointless suppression

argument. 5

              4.    Ground 4 – Failure to Challenge Search of Blue Hard Drive

      Strausbaugh contends that the warrantless search of the blue external hard

drive, seized and searched several weeks after the search of Strausbaugh’s home,

violated his Fourth Amendment rights. He argues that Attorney West should have

moved to suppress the related evidence from that hard drive and failure to do so

amounts to ineffective assistance. We find that Strausbaugh is unable to establish

prejudice because the inevitable discovery doctrine would obviate application of the

exclusionary rule even if the search, as conducted, was unlawful.

      We provide some background information. During the initial search of

Strausbaugh’s residence, agents failed to discover two external computer hard

drives—a green hard drive and a blue hard drive—initially stored in Strausbaugh’s

office desk. (Hr’g Tr. 175:15-24). The drives were ultimately found in a 2003 Dodge

truck owned by Strausbaugh, although there is some discrepancy regarding who


      5
        We also reject any independent First and Fifth Amendment claims
implicated in ground 3, as those claims were not raised prior to trial or on appeal
and are procedurally defaulted. See Travillion, 759 F.3d at 288 n.11 (citing
DeRewal, 10 F.3d at 105 n.4). To the extent they are characterized as ineffective-
assistance-of-counsel claims, they likewise lack merit.


                                          15
moved the drives from the desk to the truck. (Id. at 177:4-17; Doc. 241-1 at 12).

After listening to a recording of a pretrial prison conversation between Strausbaugh

and his close friend, Joshua Nace (“Nace”), Corricelli realized that law enforcement

had missed the hard drives during their search of Strausbaugh’s residence, that

Nace had knowledge of the location of the drives, and that those drives may contain

additional evidence. (Hr’g Tr. 175:17-24; Doc. 277-3 at 7).

       Strausbaugh had given Nace possession and power of attorney (or something

akin to it) over the truck while he was incarcerated and awaiting trial. (See Hr’g Tr.

20:22, 176:24-177:2; Gov’t Hr’g Ex. 7 at 2). Upon request, Nace consented to a search

for, and seizure of, the hard drives, executing a formal consent-to-search form

covering his real property and vehicles. (Hr’g Tr. 176:6-21; Gov’t Hr’g Ex. 6).

Corricelli testified that, while searching the truck with voluntary assistance from

Nace, the green and blue hard drives were discovered. (Hr’g Tr. 177:6-17, 184:11-

13). Corricelli photographed the drives and took them to the state police crime

laboratory, instructing that they be searched. (Id. at 177:116-178:2). When asked to

provide either a search warrant or a consent form in accordance with standard

protocol, Corricelli produced Nace’s consent form, believing it was sufficient to

permit a search of the drives. (Id. at 177:20-178:7). Additional pornographic

pictures of Strausbaugh’s infant niece were discovered on the blue drive, and,

because those pictures were taken on different dates than PICT0321, they

constituted the basis for Counts IV and V of the superseding indictment. (Id. at

189:5-190:14; Doc. 29 at 1, 3-4).




                                          16
      The United States raises multiple arguments attempting to support the

warrantless search of the blue hard drive, none of which is persuasive. The

government initially contends that Nace gave valid consent to search the hard

drive, but this argument fails. Nace—as mere bailee of the drives—most likely

lacked authority to consent to their search, as there is little evidence that he had

“common authority” over the drives, that there had been mutual use of them, or

that Strausbaugh had relinquished his privacy in them. See United States

v. Matlock, 415 U.S. 164, 170-71 (1974); United States v. Stabile, 633 F.3d 219, 230-33

(3d Cir. 2011); United States v. King, 604 F.3d 125, 137 (3d Cir. 2010). But even if

Nace did have common authority over the drives, there is no evidence that he gave

consent to search them. The consent-to-search form Nace signed is unambiguous,

only authorizing law enforcement to search for and seize Strausbaugh’s “computer

hard drives.” (Gov’t Hr’g Ex. 6). Nowhere on the form does it indicate that Nace

gave consent to search the drives, nor did any law enforcement agent receive verbal

consent from Nace to search them.

      We likewise reject the government’s argument that Strausbaugh had no

expectation of privacy in the blue hard drive because he talked about it during the

recorded prison conversation with Nace. The government provides no authority for

the proposition that discussing personalty in a recorded conversation removes an

expectation of privacy in the undisclosed contents of that property rather than in

the conversation itself.

      Nor did Strausbaugh “abandon” the hard drive by asking Nace to hold it and

keep it secure. Abandonment for Fourth Amendment purposes is an objective,


                                          17
totality-of-the-circumstances inquiry of whether an owner relinquished his

reasonable expectation of privacy in the subject property. United States

v. Harrison, 689 F.3d 301, 307 (3d Cir. 2012). Proof of intent to abandon property

“must be established by clear and convincing evidence.” Id. The government has

not met this burden. Per contra, the recorded prison conversation objectively

establishes that Strausbaugh did not abandon the drive, as he specifically tells Nace

“I need that” and asks Nace to “hang on to it” for him. (See Doc. 277-3 at 7).

       It does not appear that any exception to the warrant requirement applies.

Nonetheless, evidence obtained from the warrantless search of the blue hard drive

was admissible pursuant to the inevitable discovery doctrine. Under this doctrine,

evidence discovered by unlawful governmental action can still be admitted at trial if

the government can show, by a preponderance of the evidence, that the information

or contraband “ultimately or inevitably would have been discovered by lawful

means[.]” United States v. Vasquez De Reyes, 149 F.3d 192, 195 (3d Cir. 1998)

(quoting Nix v. Williams, 467 U.S. 431, 444 (1984)). The doctrine is an exception to

the exclusionary rule grounded in the logic that, while the government should not

be put in a better position from an improper search, it also should not be put “in a

worse position than [it] would have been in if no unlawful conduct had transpired.”

Nix, 467 U.S. at 445. The government can satisfy its burden by showing that law

enforcement, “following routine procedures, would inevitably have uncovered the

evidence.” Vasquez De Reyes, 149 F.3d at 195. This analysis must be based on

“historical facts capable of ready verification” rather than mere speculation. Id.

(citing Nix, 467 U.S. at 444 n.5).


                                          18
      The inevitable discovery exception is not to be “casually invoked,” lest it

“swallow[] the Fourth Amendment and the exclusionary rule[.]” United States

v. Jones, 72 F.3d 1324, 1334 (7th Cir. 1995). It does not apply in circumstances

where law enforcement had probable cause to obtain a search warrant but simply

chose not to do so, as this would “completely obviate” the Fourth Amendment’s

warrant requirement. United States v. Reilly, 224 F.3d 986, 995 (9th Cir. 2000). The

exception instead applies “only when the fact that makes discovery inevitable is

born of circumstances other than those brought to light by the illegal search itself.”

Id. (citing United States v. Boatwright, 822 F.3d 862 (9th Cir. 1987)). The doctrine

requires the court “to determine, viewing affairs as they existed at the instant

before the unlawful search, what would have happened had the unlawful search

never occurred.” Vasquez De Reyes, 149 F.3d at 195 (quoting United States

v. Kennedy, 61 F.3d 494, 498 (6th Cir. 1995)); United States v. Herrold, 962 F.2d 1131,

1140 (3d Cir. 1992).

      When the facts of the case sub judice are viewed against this settled legal

landscape, application of the inevitable discovery doctrine becomes irrefutably

appropriate. Corricelli plainly had probable cause that would support a search

warrant of the blue hard drive. He had already obtained a valid warrant for

Strausbaugh’s residence and any computer-related effects located therein based on

his investigation and specialized knowledge of child pornography offenses. That

search produced extensive evidence of child sexual exploitation and production of

child pornography. Corricelli then listened to a pretrial conversation between

Strausbaugh and Nace during which the conversants identified the overlooked hard


                                          19
drive and strongly implied that the drive contained additional illegal material. (See

Doc. 277-3 at 7).

      If this were the end of the story, the inevitable discovery doctrine likely

would not apply because probable cause alone is insufficient to implicate the

exception. See Reilly, 224 F.3d at 995; United States v. Richardson, No. 3:2006-CR-

31, 2007 WL 2823336, at *2-3 (W.D. Pa. Sept. 27, 2007) (collecting cases). But there is

more. Acting on his well-informed suspicions, Corricelli spoke with Nace and

obtained consent to search for, and seize, the blue hard drive. With Nace’s

assistance, Corricelli located the drive in Strausbaugh’s truck, lawfully seized it,

and took it to the state police crime lab with the intent that it be searched for child

pornography. The lab, as standard procedure, required either a warrant or a

consent form to search the drive. It is at this point where the illegality occurred

because Nace’s consent form did not authorize a search of the drive.

      When viewing the facts as they existed just prior to the search, what would

have happened but for the unlawful search is clear: Corricelli, following routine

procedures, would have obtained a search warrant and the hard drive would have

been lawfully inspected for evidence of child pornography. See Vasquez De Reyes,

149 F.3d at 195. This conclusion does not require speculation; it is readily verifiable

from the facts that existed independent of the illegal search. Corricelli was

specifically looking for the hard drive because he believed—with good reason—that

it contained evidence of criminality; he obtained lawful, written consent from Nace

to search for and seize the drive; and he took the lawfully seized drive to the crime

lab for the specific purpose of having it inspected. Corricelli also testified


                                           20
unequivocally that, had he not mistakenly believed the consent form was sufficient,

he would have obtained a search warrant as required by the lab’s standard protocol.

(Hr’g Tr. 182:6-14). These circumstances show that the drive inevitably would have

been lawfully searched and its illegal contents discovered; any contrary conclusion

simply defies logic. The inevitable discovery doctrine thus would have vitiated the

exclusionary rule’s application to evidence obtained from the warrantless search of

the blue hard drive. Consequently, even if Attorney West’s conduct was deficient in

failing to move to suppress that evidence, Strausbaugh cannot show prejudice

under the second Strickland prong. We will deny relief on ground 4.

             5.     Ground 5 – Failure to Retain Expert to Challenge
                    Pornographic Nature of PICT0321

      Strausbaugh alleges that Attorney West was ineffective for failing to retain an

expert who could have testified in suppression proceedings that PICT0321 was not

child pornography but was instead art or an innocent picture. According to

Strausbaugh, such testimony would have demonstrated that probable cause was

lacking to support the search warrant for his residence, and application of the

exclusionary rule would have rendered inadmissible his statements and the

physical evidence seized. We disagree.

      First, although Strausbaugh identified a potential expert at the evidentiary

hearing, (Hr’g Tr. 30:3-12), he failed to provide a report or affidavit from this expert

or proffer specifics of the testimony that would be offered. Simply identifying an

expert and speculating about how that expert may testify is insufficient to establish

that Attorney West’s conduct was deficient and prejudicial. Strausbaugh cannot



                                           21
meet his burden under Strickland “based on vague and conclusory allegations that

some unspecified and speculative testimony might have established his defense.”

Zettlemoyer v. Fulcomer, 923 F.2d 284, 298 (3d Cir. 1991); United States v. Minerd,

No. 99-CR-215, 2012 WL 1069946, at *12 (W.D. Pa. Mar. 29, 2012); cf. Palmer

v. Hendricks, 592 F.3d 386, 395 (3d Cir. 2010).

      Regardless of whether an expert would have offered testimony aligning with

Strausbaugh’s assertions, that fact alone would not have undermined the validity of

the search warrant for Strausbaugh’s home. As the Third Circuit explained on

appeal, the warrant was amply supported by probable cause independent of

whether PICT0321 legally qualified as child pornography. The court concluded,

“Any reasonable magistrate considering the photograph, which depicted the nude

infant, the email exchange, in which it was clear that the purpose was to exchange

nude pictures of infants for the purpose of sexual excitement, and the fact that the

email originated from the Strausbaugh home would find a ‘fair probability’ that

criminal activity was taking place” there. Strausbaugh, 534 F. App’x at 183. Hence,

Attorney West was not ineffective for failing to obtain an expert to challenge the

pornographic nature of PICT0321 and legality of the search warrant.

             6.     Ground 6 – Failure to Challenge PICT0321 as Pornography

      In a related claim, Strausbaugh maintains that Attorney West should have

argued at trial that PICT0321 was not child pornography. Had Attorney West done

so, Strausbaugh claims, there would have been no evidence to support conviction

on Count II—distribution of child pornography based on the email correspondence

to Canada with PICT0321 attached.


                                          22
      We examined this photograph at the evidentiary hearing. (Hr’g Tr. 78:20-

79:13). As described in the search warrant, PICT0321 shows “a prepubescent girl

who appears to be under one year of age. She is lying on what appears to be a

couch and i[s] naked from the waist down. Her legs are spread and the clear focus

of the image is on her vaginal area. The baby appears to have a bib on and this bib

is lifted up over her face.” (Doc. 214 at 9 ¶ 23). There is no diaper or changing pad

in the picture. (Hr’g Tr. 46:17-24).

      Section 2256 of Title 18 of the United States Code in effect at the time of

Strausbaugh’s prosecution and conviction defines “sexually explicit conduct,” in

pertinent part, as the “lascivious exhibition of the genitals or pubic area of any

person.” 18 U.S.C. § 2256(2)(A)(v) (2006). The Third Circuit has adopted the so-

called Dost factors to determine if a photograph depicts lascivious conduct. United

States v. Franz, 772 F.3d 134, 156 (3d Cir. 2014) (referencing United States v. Dost,

636 F. Supp. 828 (S.D. Cal. 1986)). The Dost factors are

             (1) whether the focal point of the visual depiction is on the
             child’s genitalia or pubic area;

             (2) whether the setting of the visual depiction is sexually
             suggestive, i.e., in a place or pose generally associated
             with sexual activity;

             (3) whether the child is depicted in an unnatural pose, or
             in inappropriate attire, considering the age of the child;

             (4) whether the child is fully or partially clothed, or nude;

             (5) whether the visual depiction suggests sexual coyness
             or a willingness to engage in sexual activity;

             (6) whether the visual depiction is intended or designed to
             elicit a sexual response in the viewer.


                                          23
United States v. Larkin, 629 F.3d 177, 182 (3d Cir. 2010) (citations omitted). This list

“is not exhaustive and no single factor is dispositive.” Doe v. Chamberlin, 299 F.3d

192, 196 (3d Cir. 2002). The presence of only one factor is insufficient to implicate

lascivious conduct, but “all six factors need not be present.” United States

v. Villard, 885 F.2d 117, 122 (3d Cir. 1989). “Child pornography is not created when

the pedophile derives sexual enjoyment from an otherwise innocent photo.”

Larkin, 629 F.3d at 184 (quoting Villard, 885 F.2d at 125).

      The government concedes that the third and fifth factors are not implicated.

It is not an unnatural pose for an eight-month-old infant to be placed on her back

with her legs spread for a diaper change and the infant (being only eight months

old) was incapable of suggesting sexual coyness or a willingness to engage in sexual

activity. Nonetheless, the weighted balance of the remaining factors as applied to

PICT0321 leads us to conclude that the picture contains “sexually explicit conduct”

and thus constitutes child pornography.

      The first Dost factor is present because focus of the picture is on the infant’s

genitals. The infant’s legs are spread, her genitals are exposed, her face is covered

by a bib, and parts of her feet are cut off by the edges of the picture. This manner of

pose is generally associated with sexual activity, implicating the second factor.

Franz, 772 F.3d at 157. The fourth factor is also present; the infant is only partially

clothed, being naked from the waist down except for socks. See United States

v. Strausbaugh (Rebecca), 534 F. App’x 175, 178 (3d Cir. 2013) (nonprecedential)




                                           24
(noting that fourth Dost factor was implicated because infant was only partially

clothed).

      Finally, the content of the emails sent between Strausbaugh and his

Canadian correspondent make clear that the depiction is intended to elicit a sexual

response in the viewer. Strausbaugh wrote that he had “some good pics of 8 month

old niece” and to let him know if the recipient “want[ed] to trade if” he had “nude”

pictures. (Doc. 214 at 8 ¶ 22). The individual responded that he had “lots of nudes”

and asked for “a preview.” (Id.) Strausbaugh supplied that preview, PICT0321, and

offered to send a “set” if the individual sent “some back,” with Strausbaugh noting

that he “like[d] personal pics.” (Id.) This conversation clearly indicates that

Strausbaugh emailed PICT0321 with the intent of eliciting a sexual response from

the Canadian recipient so as to receive other child pornography in return. See

Larkin, 629 F.3d at 184. Strausbaugh admitted as much at the evidentiary hearing.

(Hr’g Tr. 47:21-48:9). Strausbaugh also conceded that he had viewed the pictures he

took of his niece for sexual gratification; under such circumstances, Strausbaugh

could be considered a “viewer” just as much as the Canadian recipient. (Hr’g Tr.

48:3-9); Strausbaugh (Rebecca), 534 F. App’x at 178.

      The presence of the first, second, fourth and sixth Dost factors establishes

that PICT0321 constitutes a lascivious exhibition of the genitals or pubic area, and

therefore qualifies as “sexually explicit conduct” under 18 U.S.C. § 2256(2)(A)(v). It

follows that Attorney West was not ineffective in failing to contest at trial whether

PICT0321 was child pornography.




                                          25
             7.     Ground 7 – Failure to Move to Sever Trial

      Strausbaugh claims that Attorney West was ineffective in failing to move

under Federal Rule of Criminal Procedure 14 for severance of Strausbaugh’s trial

from his wife’s. He contends that he did not receive a fair trial because his wife

asserted that she was a battered spouse subject to Strausbaugh’s psychological,

emotional, and physical abuse, and Attorney West failed to cross-examine her about

this defense or her abuse allegations. Strausbaugh argues that this unchecked,

inflammatory evidence, which would have been inadmissible if he had been tried

separately, prejudiced him at trial and sentencing and therefore his conviction and

sentence cannot stand.

      We initially observe that it is unclear whether Strausbaugh actually wanted

Attorney West to seek a severance or whether a joint trial was part of Strausbaugh’s

strategy to mitigate his wife’s criminal exposure. Strausbaugh testified at the

evidentiary hearing that he had asked Attorney West to seek a severance. (Hr’g Tr.

32:23-33:3). Attorney West explicitly contradicted that testimony, explaining that

after the potential plea deal fell apart, Strausbaugh “didn’t want a severance” and

wanted to pursue a trial strategy where he took the blame so that his wife might be

able to avoid conviction so their son would not “be an orphan.” (Id. at 108:5-109:6,

112:13-24, 116:10-22, 117:4-118:13, 129:8-130:1). Even if we viewed the facts on this

issue in Strausbaugh’s favor, the claim is unavailing; Strausbaugh cannot establish

that opting to forgo a severance motion was unreasonable under the instant

circumstances.




                                          26
       It is fundamental that the federal system prefers joint trials of defendants

indicted together “because joint trials promote efficiency and serve the interests of

justice by avoiding the scandal and inequity of inconsistent verdicts.” United States

v. Lore, 430 F.3d 190, 205 (3d Cir. 2005) (quoting United States v. Urban, 404 F.3d

754, 775 (3d Cir. 2005)). Criminal defendants are not entitled to separate trials

merely because they may stand “a better chance of acquittal” under such

circumstances, and unadorned allegations of prejudice are insufficient to warrant

severance. Urban, 404 F.3d at 775-76 (quoting Zafiro v. United States, 506 U.S. 534,

540 (1993)). The court should grant a motion to sever under Rule 14 only when

“there is a serious risk that a joint trial would compromise a specific trial right of

one of the defendants, or prevent the jury from making a reliable judgment about

guilt or innocence.” Id. at 775 (emphasis added) (quoting Zafiro, 506 U.S. at 539). A

defendant seeking severance bears “a heavy burden,” id., and must “pinpoint clear

and substantial prejudice” resulting in a manifestly unfair trial, United States

v. Riley, 621 F.3d 312, 335 (3d Cir. 2010) (citation omitted).

      Strausbaugh cannot meet this burden. Instead of focusing on whether a trial

right was compromised or whether he could reliably be found guilty, Strausbaugh

dwells on the alleged deleterious effect of his wife’s trial strategy on the court’s

perception of his character and, ultimately, on his sentence. Indeed, the gist of

Strausbaugh’s argument appears to be that although he and his wife were “equally

culpable,” he received a more severe sentence because of the prejudice caused by

his wife’s defense tactics. (See Doc. 213 at 79; Doc. 234 at 30-32; Hr’g Tr. 33:11-18,

34:4-6). First, this assertion of unfairly disparate treatment is belied by the facts and


                                            27
evidence adduced at trial, the multiple charges naming only Strausbaugh,

Strausbaugh’s criminal history, and other individualized sentencing factors. More

importantly, it ignores the overwhelming evidence of Strausbaugh’s guilt on all

counts of conviction, in particular his repeated admissions to the offenses. (See,

e.g., Doc. 152, 10/25/11 Trial Tr. 18:7-12, 22:10-23:12, 30:15-22, 34:17-21, 35:7-24, 38:4-

24, 43:1-11, 56:8-14). In no way does Strausbaugh explain how his codefendant’s

“inflammatory” evidence altered the court’s ability to make a reliable judgment

about guilt or innocence. The law regarding severance is not concerned with

sentencing disparities, but rather fundamental fairness at trial. See Urban, 404

F.3d at 775; United States v. Saxby, No. 1:11-CR-132, 2012 WL 1230730, at *1

(M.D.N.C. Apr. 12, 2012). Strausbaugh has failed to “pinpoint” how his trial—as

opposed to his sentence—was manifestly unfair such that it was unreasonable for

Attorney West to forgo filing a motion to sever. Ground 7 provides no basis for

relief.

                8.    Ground 8 – Strausbaugh’s Trial Strategy

          Strausbaugh next argues that Attorney West was ineffective in allowing

Strausbaugh to testify at trial and by “inducing self[-]incrimination” through direct

examination. (Doc. 213 at 61). This claim is baseless. The record conclusively

shows that Attorney West’s actions were prompted by Strausbaugh’s chosen trial

strategy. Attorney West testified in great detail that Strausbaugh’s goal was to

mitigate his wife’s criminal exposure at their joint trial. (Hr’g Tr. 108:5-109:6,

112:13-24, 116:10-22, 117:4-118:13, 129:8-130:1). And Strausbaugh admitted during

the recorded prison conversation and at the evidentiary hearing that this was his


                                             28
intention. (Doc. 277-3 at 7; Hr’g Tr. 52:17-53:8). Strausbaugh cannot now claim that

his attorney erred by doing exactly what Strausbaugh asked of him, especially when

that strategy is not objectively unreasonable or constitutionally foreclosed.

             9.     Ground 9 – Opening Door to Proffer Evidence

      Strausbaugh alleges that Attorney West was ineffective for opening the door

to evidence from the June 2011 proffer session with law enforcement. Strausbaugh

claims that, but for Attorney West’s ill-advised questions on direct examination,

damaging evidence from the proffer session regarding Strausbaugh’s multiple

transfers of child pornography would not have been admitted at trial.

      This argument is unpersuasive because that specific testimony was

inconsequential at trial. Strausbaugh’s conviction on Count II—distribution of

child pornography—was proven beyond a reasonable doubt by the email transfer of

PICT0321 to Canada. Because PICT0321 qualifies as child pornography under the

Dost factors, see supra Section III(B)(6), no other images needed to be transferred

to establish guilt on the distribution charge. Accordingly, even if Attorney West had

been deficient in opening the door to proffer-session evidence, Strausbaugh cannot

demonstrate prejudice. 6 We will deny relief on ground 9.


      6
        Strausbaugh also contends that he was “severely prejudiced” at sentencing
by admission of this additional distribution evidence. (Doc. 234 at 27). He
speculates that he would not have received a 180-month sentence on Count II if
only a single transfer had been considered, and instead would have been sentenced
to “the mandatory minimum of 5 years or less via a downward departure.” (Doc.
213 at 65). Strausbaugh provides no evidence or support for this contention and we
can find none in the record. His bald assertions and conclusory allegations are
insufficient to establish a right to post-conviction relief. See Palmer, 592 F.3d at
394-95; Thomas, 221 F.3d at 437.


                                          29
             10.    Ground 10 – Allowing Government to Present Materially
                    False Evidence

      In his tenth claim of ineffective assistance, Strausbaugh asserts that Attorney

West performed unreasonably by allowing the prosecution to present materially

false evidence at trial related to the discovery and seizure of the blue hard drive.

Nothing new is introduced in this ground for relief. Strausbaugh merely

repackages his suppression-based ineffectiveness argument in ground 4 by stating

that the government provided false evidence at trial about the discovery of the hard

drive. Strausbaugh ignores the fact that any discrepancy in the transit of the drive

is immaterial; the drive was lawfully seized from Strausbaugh’s truck with Nace’s

written consent. Moreover, testimony regarding discovery of the drive is irrelevant

to issues of guilt or innocence. That evidence bears only on the question of

admissibility. We have already thoroughly addressed the blue hard drive’s seizure

and search and the admissibility of its contents. See supra Section III(B)(4).

Because there is no independent claim for presentation of false evidence, we will

deny relief on ground 10.

             11.    Ground 11 – Failure to Obtain Specific Expert Witness

      Strausbaugh maintains that Attorney West was ineffective for failing to call

“world renown[ed] Sex Offender and Treatment Specialist” Dr. Fred S. Berlin (“Dr.

Berlin”) to testify at sentencing. (Doc. 213 at 68). Strausbaugh posits that Dr.

Berlin would have evaluated him and testified favorably at sentencing as to

Strausbaugh’s potential for rehabilitation, as well as provided mitigating testimony




                                          30
regarding general statistics for sex offender rehabilitation potential. (Hr’g Tr. 39:25-

40:8, 41:10-12, 41:24-42:2).

       Attorney West employed Robert L. Sadoff, M.D. (“Dr. Sadoff”), a doctor and

professor of psychiatry with experience in providing expert opinions in criminal

matters, to evaluate Strausbaugh and prepare a report prior to sentencing. Dr.

Sadoff met with Strausbaugh and issued a comprehensive 13-page report,

indicating that Strausbaugh was ready for “meaningful psychotherapy and

treatment” with an appropriate specialist, and that such treatment would be “long

term and intense.” (Doc. 148-6 at 12-13). Dr. Sadoff recommended “placement in

an institutional setting” where Strausbaugh could receive “psychotherapy, with

medication.” (Id. at 13). Dr. Sadoff also recommended a period of probation

following incarceration so that Strausbaugh’s behavior in the community could be

monitored. (Id.) Attorney West testified that he had contacted Dr. Berlin and did

not recall any material difference between Dr. Berlin’s potential expert testimony

and that already provided by Dr. Sadoff. (See Hr’g Tr. 122:22-125:17). Both experts

would opine that Strausbaugh “could benefit from treatment, that all was not lost.”

(Id. at 123:4-21). As a result, and in light of the approaching sentencing hearing,

Attorney West decided to use Dr. Sadoff’s expert opinion to establish that

Strausbaugh was capable of rehabilitation and that treatment could be utilized in

lieu of extensive incarceration. (Id. at 123:10-124:2)

       We cannot say that Attorney West’s conduct fell below an objective level of

reasonableness under prevailing professional norms. Strausbaugh’s claims of how

Dr. Berlin’s testimony would have differed from Dr. Sadoff’s report are entirely


                                           31
speculative. Dr. Sadoff opined that Strausbaugh could benefit from long-term

therapy. But Dr. Sadoff also had significant concerns about Strausbaugh’s

reintegration into the community after incarceration, and Strausbaugh identifies no

evidence or proposed testimony from Dr. Berlin that would counter this

professional opinion. Because Strausbaugh has not carried his burden to prove

either Strickland prong for this claim, we will deny relief on ground 11.

             12.    Ground 12 – Failure to Correct PSR

      Strausbaugh claims that Attorney West was ineffective in failing to correct

“factual inaccuracies” in the presentence report (“PSR”) related to his 2008

conviction for indecent assault. (Doc. 213 at 76). Strausbaugh alleges the Federal

Bureau of Prisons (“BOP”) improperly relied on the PSR’s description of other

offenses charged in the 2008 prosecution which were dropped as part of the plea

bargain. Strausbaugh posits that Attorney West’s error effected an unwarranted

increase in both his inmate security designation and custody classification, which

caused him to be placed with violent offenders.

      We reject this claim because Strausbaugh has not identified any errors in the

criminal history section of his PSR that Attorney West should have pursued. The

PSR indicates that Strausbaugh was charged with 27 counts of various sexual

offenses based on victim allegations but pled guilty to only indecent assault. (Gov’t

Hr’g Ex. 11 ¶ 69). Strausbaugh has not established how any of the PSR’s

information is “inaccurate” and, consequently, Attorney West was not ineffective

for failing to object to it. If Strausbaugh takes issue with the BOP’s utilization of

accurate information in his PSR to determine his custody classification, he must


                                           32
seek administrative remedy with the BOP. See generally 28 C.F.R. § 542.10 et seq.;

see also 18 U.S.C. §§ 3621(b), 4081; 28 C.F.R. § 0.96(c). Ground 12 does not warrant

Section 2255 relief.

             13.       Ground 23 – Failure to Contest “Perjured” Testimony

      In his final ineffectiveness claim, Strausbaugh argues that Attorney West was

deficient for failing to cross-examine Corricelli about allegedly false testimony

Corricelli offered on direct examination. The testimony in question (once again)

concerns the circumstances surrounding the search and seizure of the blue hard

drive. Strausbaugh alleges that Corricelli lied about how he discovered the hard

drive and how he obtained the drive from Nace.

      None of the testimony cited by Strausbaugh supports the contention that

Corricelli intentionally offered false testimony at trial which the government knew

or should have known was false. At best, Strausbaugh’s citations reveal minor

inconsistencies between Corricelli’s trial testimony and the transcript of the prison

conversation between Nace and Strausbaugh. (See Doc. 241-1 at 5-6). Mere

discrepancy in testimony is insufficient to prove perjury; Strausbaugh must show

that the government witness “actually perjured himself and the government knew

or should have known of his perjury.” Lambert v. Blackwell, 387 F.3d 210, 249 (3d

Cir. 2004). Trivial differences in Corricelli’s trial testimony and the prison-

conversation transcript do not establish actual perjury.

      Assuming arguendo the statements were perjurious, Strausbaugh cannot

show that they had any prejudicial effect on his trial. To show prejudice,

Strausbaugh must demonstrate “a reasonable likelihood that the perjured


                                           33
testimony affected the judgment of the jury,” Haskell v. Superintendent Greene

SCI, 866 F.3d 139, 152 (3d Cir. 2017), or “could have affected the verdict,” United

States v. John-Baptiste, 747 F.3d 186, 210 (3d Cir. 2014). Strausbaugh once more

incorrectly focuses on the perceived prejudice stemming from the admission of the

contents of the blue hard drive as opposed to the purportedly perjured testimony

itself. Strausbaugh’s allegations do not implicate the type of fundamental due

process violation that would undermine the verdict. As discussed above,

circumstances surrounding seizure of the hard drive are relevant only when they

implicate potential Fourth Amendment violations and admissibility concerns.

Attorney West was not ineffective for failing to challenge immaterial inconsistencies

in Corricelli’s trial testimony relating to how the hard drive was discovered and

seized: that testimony had no effect on the court’s judgment as to Strausbaugh’s

guilt on any count of conviction or on the fairness of his trial. We will deny relief on

ground 23.

             14.    Grounds 18, 19, 20 – Cumulative Error

      Strausbaugh asserts that even if Attorney West’s alleged errors—before trial,

during trial, and at sentencing—individually do not warrant relief, their cumulative

prejudice rises to the level of a constitutional violation. “The cumulative error

doctrine allows a petitioner to present a standalone claim asserting the cumulative

effect of errors at trial that so undermined the verdict as to constitute a denial of his

constitutional right to due process.” Collins v. Sec’y of Pa. Dep’t of Corr., 742 F.3d

528, 542 (3d Cir. 2014) (analyzing cumulative error in context of habeas petition

under 28 U.S.C. § 2254). Cumulative error claims have been recognized in Section


                                           34
2255 proceedings. United States v. Williams, No. 1:12-CR-194-17, 2018 WL 1783172,

*9 (M.D. Pa. Apr. 13, 2018) (citing United States v. Fields, 761 F.3d 443, 483 (5th Cir.

2014); United States v. Olsen, 704 F.3d 1172, 1196-97 (9th Cir. 2013)). To establish

that cumulative errors were not harmless, a defendant must show that they had a

“substantial and injurious effect or influence in determining” the verdict. Albrecht

v. Horn, 485 F.3d 103, 139 (3d Cir. 2007) (citation omitted). This quantum of

prejudice is essentially the same as the Strickland prejudice standard. Id. (citing

Whitney v. Horn, 280 F.3d 240, 258-59 & n.18 (3d Cir. 2002)).

      We summarily reject Strausbaugh’s cumulative error claims. In analyzing

Strausbaugh’s claims of ineffectiveness at sentencing (grounds 11 and 12), we found

no deficient performance by Attorney West. Assuming without deciding that

cumulative error could extend to sentencing errors, there can be no cumulative

error or related prejudice when there are no errors to aggregate. See United States

v. Graves, 613 F. App’x 157, 163 n.9 (3d Cir. 2015) (nonprecedential); United States

v. House, 684 F.3d 1173, 1210-11 (11th Cir. 2012); Ragan v. Horn, No. 2:00-CV-2092,

2016 WL 1241771, at *10 (E.D. Pa. Mar. 29, 2016).

      Strausbaugh’s claim regarding guilt-phase errors similarly lacks merit. In

grounds 2, 4, and 9, we assumed—for the sake of argument only—that Attorney

West’s conduct fell below prevailing professional norms. See supra Section

III(B)(2), (4), (9). Of those assumptive errors, only ground 2 could possibly have

resulted in any prejudice to Strausbaugh. Grounds 4 and 9 had no prejudicial

impact. If only one ineffectiveness claim potentially caused prejudice, which did

not rise to the level required by Strickland, logic dictates that there can be no relief


                                           35
for “cumulative” prejudice. Thus, even if Attorney West’s actions were deficient,

Strausbaugh cannot establish that the cumulative effect of those errors “had a

substantial and injurious effect or influence” on the verdict. Albrecht, 485 F.3d at

139. The cumulative error claims provide no basis for relief.

IV.      Conclusion

         We will deny Strausbaugh’s motion (Doc. 212) under 28 U.S.C. § 2255, as

supplemented, in its entirety. We will also deny a certificate of appealability

because Strausbaugh has failed to make the requisite “substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). An appropriate order shall

issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:      May 21, 2019
